Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims    of U.S. Patent No. 10,905,746. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches a method for treating gastrointestinal bleeding in a subject with severe von Willebrand Disease (VWD) comprising administering to the subject two doses of recombinant von Willebrand Factor (rVWF) each ranging from about 40 IU/kg to about 100 IU/kg, wherein the first dose further comprises recombinant Factor VIII (rFVIII). This meets the limitations of instant claims 20, 21, 23, 30, 31, 33 and 40 because the range 40 IU/kg to about 100 IU/kg overlaps with the instantly claimed ranges of rFVIII and rVWF and treating mild, moderate and severe bleeding all fall within the scope of treating bleeding. Instant claims 22 and 32 are met bey claim 9 of ;746, which teaches administration every 8 to 12 hours. Instant claims 24-26 and 34-36 are met by claims 14-16 of ‘746, which teach types 1-3 VWD. Instant claims 27, 28, 37 and 38 are met by claims 17 and 18, which teach more than one bleeding event within the past 12 months. Claims 29 and 39 are met by claim 1 because two separate doses are required. 

Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,632,176. Although the claims at issue are claim 1 teaches A method for treating gastrointestinal bleeding in a subject with severe von Willebrand Disease (VWD) comprising administering to the subject at least one dose of recombinant von Willebrand Factor (rVWF) ranging from about 40 IU/kg to about 100 IU/kg, wherein the first dose further comprises recombinant Factor VIII (rFVIII) and wherein said rVWF to FVIII ratio is selected from the group consisting of about 1.5:0.8, about 1.3:1, about 1.1:0.8, about 1.5:1, and about 1.1:1.2. and claim 2 teaches wherein said rFVIII is administered at a dose of about 20 IU/kg to about 50 IU/kg.  These meet the limitations of instant claims 20, 21, 23, 30, 31, 33, and 40 because the ranges overlap and at least one dose is administered. Instant claims 22 and 32 are met by claim 9, which teaches administration every 8-12 hours. Instant claims 24-26 and 34-36 are met because 16 ad 17 teach the same types of VWD.  Instant claims 27, 28, 37 and 38 are met because claims 18 and 19 teach at least 1 and at least 2 bleeding events over the last 12 months. Instant claim 29 and 39 are met because claim 9 teaches administration every 8-12 hours, which is sequential. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654